DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Natural Language Artificial Intelligence Topology Mapping Primary Verb to Root Node.
The disclosure is objected to because of the following informalities:
In ¶[0007], “to: identify a primary verb assign” should be “to: identify a primary verb, assign”.
In ¶[0042], “and to designates a secondary nouns” should be “and to designate a secondary noun”.
In ¶[0057], reference numerals 402, 404, 406, and 408 do not match corresponding reference numerals of Figure 4.  Here, Step 402 should be Step 404, Step 404 should be Step 406, Step 406 should be Step 408, and Step 408 should be Step 410.  
In ¶[0057], there should be some description of Step 402 that is illustrated in Figure 4.
In ¶[0058], reference numerals 410, 412, 414, 416, 418, 420, and 422 do not match corresponding reference numerals of Figure 4.  Here, Step 410 should be Step 
In ¶[0059], reference numerals 424, 426, and 404 do not match corresponding reference numerals of Figure 4.  Here, Step 424 should be Step 426, Step 426 should be Step 428, and Step 404 should be Step 406.  
In ¶[0063], reference numerals 906, 908, 910, 912, 914, and 916 do not match corresponding reference numerals of Figure 9.  Here, Step 906 should be Step 908, Step 908 should be Step 910, Step 910 should be Step 912, Step 912 should be Step 914, Step 914 should be Step 916, and Step 916 should be Step 924.
In ¶[0063], there should be some separate description of Steps 906 and 918, which appear to produce a misidentification of proper reference numerals of Figure 9.
In ¶[0064], reference numerals 916, 918, and 920 do not match corresponding reference numerals of Figure 9.  Here, Step 916 should be Step 918, Step 918 should be Step 920, Step 920 should be Step 922 (two occurrences), and Step 922 should be Step 924.
In ¶[00101], “for identifying an author through a personality vector score and modifying the document to change the score and provide author anonymity” appears that it belongs in a different application and should be deleted.
In ¶[00103], “to document modification for author obfuscation” appears that it belongs in a different application and should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (U.S. Patent No 10,832,008) in view of Bangalore et al. (U.S. Patent Publication 2019/0147044).
Concerning independent claims 1, 6, and 11, Banerjee et al. discloses a method, system, and computer-readable medium for automatically transforming domain specific chatbot responses, comprising:
“a natural language (NL) manager to subject a semantically enriched document to natural language processing (NLP) and generate a cache of identified tokens” – information stored in database 320 can comprise title or comments associated with the information, tags, descriptions, quality of content, and index information as a linked set of data and metadata (column 18, lines 11 to 38: Figure 3); broadly, these tags, descriptions, and metadata associated with information, e.g., a tweet, is equivalent to “a semantically enriched document”, i.e., this additional content is what provides ‘semantic enrichment’; messages, e.g., tweets, are retrieved from a domain; each retrieved message is parsed, and the parsed data is analyzed in order to identify the words or identifiable character strings within each tweet; the content of each message is 
“the NL manager to classify tokens in the generated cache, including noun tokens and verb tokens[, and for each verb token, generate an intent corresponding to the verb token, and for each noun token, generate an entity corresponding to the noun token]” – words, or tokens, are then tagged with part-of-speech (POS) tags (column 21, lines 59 to 63: Figure 4: Step 408); implicitly, tagging for part-of-speech provides tags for noun tokens and verb tokens; that is, nouns and verbs are the most common parts-of-speech, so that tagging parts-of-speech would implicitly tag noun tokens and verb tokens;
“a relationship manager to map a relationship between the [generated intents and] entities” – a word-graph represents a token that is iteratively added or mapped to the graph; the word-graphs for each message are mapped according to their respective tokens (column 21, line 64 to column 22, line 14: Figure 4A: Steps 410 to 412);
“a topology manager to construct a topology representing the mapped relationship, [including identify a primary verb and assign the primary verb as a root node in the topology, and identify an arrangement of entities related to the primary verb and assign the arrange of entities as child nodes related to the root node]” – chatbot engine 300 constructs a domain-specific word-graph using tweets from Twitter; a word-graph for a domain is based upon multi-sentence compression, where nodes represent 
“the processing unit to consume the constructed topology to an artificial intelligence (AI) schema for implementation in the chatbot platform to support real-time communication flow” – chatbot responses are automatically generated to produce domain-specific responses by constructing domain-specific word-graphs based on account activity from specific domains to generate word-patterns (Abstract); chatbots are used in dialog systems (column 1, lines 44 to 47); content server 106 can host chatbot engine 300 that enables the content to be transformed/generated (column 11, lines 49 to 54: Figure 3); chatbot engine 300 constructs a domain-specific word-graph using tweets from Twitter (column 20, lines 50 to 53: Figure 4A); chatbot response information is identified based on these information processing procedures of Figures 4A to 4B (column 28, lines 33 to 36: Figure 6: Step 602); implicitly, a chatbot is “artificial intelligence” because it attempts to respond to a request and represents intelligence of a machine, and domain-specific word-graphs are “an artificial intelligence (AI) schema”.

Banerjee et al. discloses the general idea of using natural language processing to generate a ‘topology’ of a word-graph from tokens that are identified according to parts-of-speech to be used in a chatbot that performs a dialogue.  Implicitly, a chatbot provides a real-time communication flow by artificial intelligence.  However, Banerjee et al. does not expressly disclose “for each verb token, generate an intent corresponding to the verb token, and for each noun token, generate an entity token corresponding to the noun token”, mapping a relationship “between the generated intents and entities”, and “including identify a primary verb and assign the primary verb as a root node in the topology, and identify an arrangement of entities related to the primary verb and assign the arrangement of entities as child nodes to the root node”.  Here, Banerjee et al. discloses a graph with root nodes and child nodes, but does not provide a graph having a specific structure that that includes the primary verb at the root node and the nouns as entities that are child nodes of the primary verb that is the root node.  Moreover, Banerjee et al. does not expressly disclose generating “an intent”, where the intent is derived from a verb token.  Still, Banerjee et al. discloses determining a domain for a word-graph, and determining a domain for query, where a domain is similar to an intent because it provides a topic.
Concerning independent claims 1, 6, and 11, Bangalore et al. teaches whatever limitations might be missing from Banerjee et al.  Generally, Bangalore et al. teaches natural language processing of intent using a hierarchy with specific intents as leaf nodes of the hierarchy, where more generate intents are ancestor nodes of leaf nodes.  (Abstract)  Intents associated with the leaf nodes of a domain hierarchy represent e.g., a specific intent of a user may be to “Book a flight.”  (¶[0005])  A repository of domain hierarchies 205 are used to classify user intent.  The user intent is divided into a <verb, noun> pair, with one intent understanding model 210 corresponding to the ‘verb’ part, and another intent understanding model 210 corresponding to the ‘noun’ part.  The verb refers to a node in a domain hierarchy that contains user intents related to actions.  The noun refers to a node in another domain hierarchy that contains user intents related to objects that are to be acted on.  A verb could be ‘check’ and the noun could be ‘flight status’.  (¶[0043]: Figures 3A to 3B)  Here, Figures 3A to 3B include a verb of ‘booking’ as a root node, but ‘booking’ is a verb representing a general intent that corresponds to a plurality of specific intents related to a noun in a leaf node of ‘flight’, ‘rental car’, or ‘hotel room’.  Bangalore et al., then, teaches “generating an intent corresponding to the verb token” of making a ‘booking’, and “for each noun token, generating an entity corresponding to the noun token” to make a booking of a ‘flight’, ‘car rental’, or ‘hotel room’.  The hierarchy of nodes and leaf nodes, then, “maps a relationship between the generated intents and entities” and “assigns a primary verb as a root node in the topology, and identifies an arrangement of entities related to the primary verb and assigns the arrangement of entities as child nodes related to the root node”.  That is, the child nodes for the entities are nouns that are leaf nodes of the root nodes that are verbs.  Generally, a hierarchical structure of a knowledge representation could be generated in a variety of ways, but this specific knowledge representation of a relationship between intents and verbs at root nodes with nouns as entities at child nodes is taught by Bangalore et al.  An objective is to determine intents from natural language utterances by leveraging information to Bangalore et al. to automatically transform and provide domain-specific chatbot responses in Banerjee et al. for a purpose of leveraging information to respond with intelligent prompts and questions related to a general intent to determine more specific intents.

Concerning claims 2, 7, and 12, Bangalore et al. teaches determining intents from natural language utterances by leveraging information to determine general intents and to respond with intelligent prompts and questions related to a general intent to determine more specific intents.  (¶[0002] - ¶[0004])  That is, Bangalore et al. teaches ‘leveraging’ knowledge representations, which define “hierarchical relationships defined in the topology”, to provide responses, where a ‘topology’ of these knowledge representations is the hierarchy of root nodes and leaf nodes of Figures 3A to 3B.  The prompts and questions are “a series of communications” going from a general intent to a specific intent “representing branches of the communication flow.”  Here, there is a branch for ‘booking a flight’, a branch for ‘booking a rental car’, and a branch for ‘booking a hotel room’, where prompts and questions are used to select a branch as a specific intent.
Concerning claims 3 to 5, 8 to 10, and 13 to 15, Banerjee et al. discloses “deployment of a chatbot”, and determining a context (“from context represented in the e.g., for political news a political domain is identified by parsing the text and determining its topic (“a communication topic”).  (Column 24, Lines 51 to 61: Figure 4B: Step 462)  A chatbot response can include content associated with a category corresponding to ‘fashion’.  (Column 28, Lines 44 to 61: Figure 6: Steps 602 to 604)  Here, a category of ‘fashion’ is “a communication topic”.  Broadly, a domain-specific word-graph represents “an AI schema” that is specific to a given domain, or ‘topic’. Bangalore et al. teaches determining intents from natural language utterances by leveraging information to determine general intents and to respond with intelligent prompts and questions related to a general intent to determine more specific intents.  (¶[0002] - ¶[0004])

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Kumar et al., Jernigan et al., Yuan et al., and Pelov disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 3, 2021